         Case 3:19-mj-01658-MPS Document 2 Filed 11/25/19 Page 1 of 2



cRTMTNAL No. 3:IeMI728(RMS)                6:\qkqtC S€ Wß
THE PRESIDENT OF HE TINITED STATES OF AMERICA TO THE WARDEN,
CHESHIRE CORRECTIONAL INSTITUTION, 9OO HIGHLAND AVENUE, CHESHIRE,
CONNECTICUT, THE LINITED STATES MARSHAL FOR THE DISTRICT OF
CONNECTICUT, ANY OF HIS PROPER DEPUTIES, OR FEDERAL LAW ENFORCEMENT
OFFICERS

GREETINGS:
       You are hereby commanded to turn over to the United States Marshal for the District of

Connecticut, any of his proper deputies, or Federal Law Enforcement Officers the body of

SIMON HESSLER, (Inmate No. 428311), (Year of Birth: 1972) now detained under your

custody, as it is said, under safe and secure conduct, so that the United States Marshal for the

District of Connecticut, any of his proper deputies, or Federal Law Enforcement Offrcers, may

have the said SIMON HESSLER before the United States District Court, District        of
Connecticut, at the United States Courthouse, 915 Lafayette Boulevard, Bridgeport,

Connecticut, on Wednesday, December 11, 2019 at 11:00 a.m., before the Honorable Stefan

R. Underhill, United States District Judge, or from time to time thereafter as the case may be

adjourned to, at which time the United States of America will prosecute the said SIMON

HESSLER foi     a   violation of 18 U.S.C. $2251(a) (Production of Child Pornography) and

immediately after prosecution has been concluded, the United States Marshal for the District of

Connecticut, any of his proper deputies, or Federal Law Enforcement Officers shall retum the

said SIMON HESSLER,Inmate No. 428311) to the Warden, Cheshire, Conectional lnstitution
          Case 3:19-mj-01658-MPS Document 2 Filed 11/25/19 Page 2 of 2



900 Highland Avenue, cheshire, connecticut, for safe and secure conduct.




                              Roberta Tabora, Clerk




                              DEPUTY CLERK, U.S. DISTzuCT COURT


The foregoing V/rit is hereby allowed.
Dated at Hartford, Connecticut,
this ?Z¿/day of November, 2019.
    ------a
                                                      Trus ooPY
                                                      AITESÏ
                                                                     T
/s/ Judge Michael P. Shea                                ROBIN
                                                         ölerk   U
        P. SHEA
UNITED STATES DISTRICT JUDGE
